
	
		II
		112th CONGRESS
		1st Session
		S. 1648
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2011
			Mr. Paul (for himself,
			 Mr. McConnell, and
			 Mr. Coats) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To terminate the Transportation Enhancement Program and
		  transfer the funding dedicated to such program to carry out the most critical
		  emergency transportation projects identified by the Secretary of
		  Transportation, after consultation with State and local transportation
		  officials.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Emergency Transportation Safety
			 Fund Act.
		IEmergency
			 Transportation Safety Fund
			101.Elimination of
			 Transportation Enhancement Program
				(a)DefinitionSection
			 101(a)(35) of title 23, United States Code, is repealed.
				(b)Transportation
			 enhancement set asideSection
			 133 of title 23, United States Code, is amended—
					(1)in subsection (b), by striking paragraph
			 (8);
					(2)in subsection (d), by striking paragraphs
			 (2) and (5); and
					(3)in subsection (e)—
						(A)by amending paragraph (3) to read as
			 follows:
							
								(3)PaymentsThe
				Secretary shall make payments to a State of costs incurred by the State for the
				surface transportation program in accordance with procedures to be established
				by the Secretary.
								;
				and
						(B)by striking
			 paragraph (5).
						(c)State
			 assumption of responsibilitiesSection 325(a)(2) of title 23,
			 United States Code, is amended by striking the following
			 projects: and all that follows and inserting projects funded
			 under section 104(h)..
				(d)Statewide
			 transportation planning prioritiesSection 5304(g)(4)(H) of title
			 49, United States Code, is amended by striking , including
			 transportation enhancement activities,.
				(e)STP set-Aside
			 program rescissionsSection 10212(f) of SAFETEA–LU (Public Law
			 109–59) is amended by striking , transportation enhancement
			 activities,.
				102.Establishment
			 of Emergency Transportation Safety Fund
				(a)In
			 generalThere is established
			 in the Treasury of the United States a trust fund to be known as the
			 Emergency Transportation Safety Fund.
				(b)Emergency
			 relief expendituresSection 125(c) of title 23, United States
			 Code, is amended—
					(1)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
					(2)by inserting
			 before paragraph (2), as redesignated, the following:
						
							(1)Amounts deposited
				into the Emergency Transportation Safety Fund are authorized to be obligated to
				carry out, in priority order, the projects on the current list compiled by the
				Secretary under section 201(b)(1) of the Emergency Transportation Safety Fund Act
				that meet the eligibility requirements set forth in subsection
				(a).
							.
					(c)FundingSection
			 133(d) of title 23, United States Code, is amended by inserting before
			 paragraph (3) the following:
					
						(1)Emergency
				transportation safety fundIn each fiscal year, there shall be
				deposited into the Emergency Transportation Safety Fund, established under
				section 102(a) of the Emergency
				Transportation Safety Fund Act, an amount equal to 10 percent of
				the funds apportioned to a State under section 104(b)(3) for such fiscal year.
				At the end of each fiscal year, any unobligated amounts in the Fund in excess
				of $500,000,000 shall be made available for the Highway Bridge Program, in
				accordance with section
				144.
						.
				IIEmergency
			 Transportation Safety Priority List
			201.Emergency
			 transportation priorities
				(a)ListThe
			 Secretary of Transportation, in consultation with a representative sample of
			 State and local government transportation officials, shall compile a
			 prioritized list of emergency transportation projects, which will guide the
			 allocation of funding to the States from the Emergency Transportation Safety
			 Fund.
				(b)CriteriaIn
			 compiling the list under subsection (a), the Secretary of Transportation, in
			 addition to other criteria established by the Secretary, shall rank priorities
			 in descending order, beginning with—
					(1)whether the
			 project is part of the interstate highway system;
					(2)whether the
			 project is a road or bridge that is closed for safety reasons;
					(3)the impact of the
			 project on interstate commerce;
					(4)the volume of
			 traffic affected by the project; and
					(5)the overall value
			 of the project or entity.
					(c)ReportNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Transportation shall submit a report to Congress that includes—
					(1)a prioritized
			 list of emergency transportation projects to be funded through the Emergency
			 Transportation Safety Fund; and
					(2)a description of
			 the criteria used to establish the list referred to in paragraph (1).
					(d)Quarterly
			 updatesNot less frequently than 4 times per year, the Secretary
			 of Transportation shall—
					(1)update the report
			 submitted pursuant to subsection (c);
					(2)send a copy of
			 the report to Congress; and
					(3)make a copy of
			 the report available to the public through the Department of Transportation's
			 website.
					
